DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 5/11/22. Claims 1, 2, 6, 9, 11-12, 14-15, and 17-18 have been amended, claims 10 and 13 were previously withdrawn, and new claims 19-20 have been added. Thus, claims 1-9, 11-12, and 14-20 are presently pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the plurality of rows of pin holes" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (8,287,474) in view of Alnabulsi (2015/0065931).
With respect to claim 1, Koenig discloses a physiotherapy instrument for human body facet joint inflammation (Abstract, lines 1-8), comprising a rigid therapy cavity (40, fig 1) and a negative pressure generation control system (80, fig 1) connected to the rigid therapy cavity via an air passage (tube connected to elements 80 and 40 in fig 1), the rigid therapy cavity includes at least one opening (opening would be near element 36 in fig 1 to allow the limb to be placed inside the chamber) for fixing the limb with the cavity by a sealed connecting component (36/38, fig 1 and col. 6, lines 57-59) around a thigh of the limb (see location around the upper leg/thigh area in fig 1); the rigid therapy cavity is composed of a plurality of parts (elements 36/38/40, in fig 1 all form the cavity for insertion of the limb) fitted with each other to form a whole (one singular piece) but lacks the rigid cavity being L-shaped.

    PNG
    media_image1.png
    442
    587
    media_image1.png
    Greyscale







Annotated figure 1 of Alnabulsi.
However, Alnabulsi teaches a rigid cavity (25, fig 1; [0029], lines 7-8) is L-shaped (bent shape of the chamber 25 is an L in fig 1) including a rigid bending portion (see annotated fig 1 of Alnabulsi, not the cavity is rigid do the bending portion is also rigid) having a fixed rigid bending angle (see annotated fig 1 of Alnabulsi, note the cavity is rigid so the angle is fixed), configured to receive a bent limb that is bent (ankle of user’s leg in fig 1 is bent) before being placed in the L-shaped rigid cavity (chamber in fig 2 is two separate parts 25a 25b that allow the limb to be inserted when the chamber is open and then closed around the bent limb).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cavity of Koenig to be an L comprising two separate parts as taught by Alnabulsi so as to provide an advantage that the affected limb can be placed in the chamber for treatment with minimal disturbance (see [0031], lines 14-16 of Alnabulsi).
With respect to claim 2, the modified Koenig shows the cavity (40, fig 1 of Koenig) comprising a first housing (25a, fig 2 of Alnabulsi) and a second housing (25b, fig 2 of Alnabulsi); wherein the first housing and the second housing form an L shape (see leg in the shape of an L in fig 2 of Alnabulsi); the opening of the rigid therapy cavity for the limb to enter and leave is a circular arc-shaped (the opening of Koenig would be circular arc-shaped to adequately seal around the user’s thigh to allow for a vacuum in the cavity), and the circular arc-shaped opening is formed by fitting a semi-arc-shaped first opening (see shape of 24b in fig 2 of Alnabulsi and after modification in claim 1, Koenig comprises 2 separate parts of semi-arc-shaped openings) on the first housing with a semi-arc-shaped second opening (see shape of 25b in fig 2 of Alnabulsi and after modification in claim 1, Koenig comprises 2 separate parts of semi-arc-shaped openings) on the second housing; and the rigid therapy cavity is provided with one open end (see open end on the thigh of the user’s leg in fig 1 of Koenig).
With respect to claim 20, the modified Koenig shows the L-shaped rigid therapy cavity having the fixed, rigid bending angle (see annotated fig 1 of Alnabulsi) is configured to allow a partial thigh above a knee and at least a partial shank below the knee to be simultaneously placed there-in (see fig 1 of Koenig that allows the leg above and below the knee be placed in the cavity), and configured to allow a partial arm above an elbow and at least a partial forearm below the elbow to be simultaneously placed there-in (see fig 3 of Koenig that allows the arm above and below the elbow be placed in the cavity).
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Alnabulsi as applied to claim 1 above, and further in view of Christensen (2009/0177184).
With respect to claim 3, the modified Koenig shows the sealed connecting component 2Application Serial No.: 16 618,382Response to the Requirement for Restriction Election mailed on 10 27 2021comprises an airtight seal (cuff 3 seals the chamber 40; see col 6, lines 58-59 of Koenig), wherein air inside and air outside the rigid therapy cavity are isolated in a negative pressure therapy (see Abstract, lines 8-9; “vacuum pressure”), but lacks the sealed connecting component comprising          an airtight winding tape for winding sealing made of a polymer material.
However, Christensen teaches a cavity (113, fig 2A) with an airtight winding tape (140, fig 2A; see [0075], lines 5-11) for winding sealing made of a polymer material (see [0071], lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include an airtight winding tape as taught by Christensen so as to allow a pressurized volume to be forms to that an even and equal pressure is applied on each and every position for the portion of the extremity (see [0071], lines 5-8 of Christensen).
With respect to claim 9, the modified Koenig shows the rigid therapy cavity is formed by a butt-jointing at least two parts fitted with each other (see connection of 36 to 38 to 40 in fig 1 of Koenig), the rigid therapy cavity is provided with a rigid therapy cavity opening (near element 38 in fig 1 of Koenig where the limb is inserted), and the opening of the rigid therapy cavity opening is openable (to insert the limb); and the sealed connecting component comprises a sealing sleeve (36, fig 1), wherein the sealing sleeve is seamless and internally hollow (allows the limb to be inserted) and comprises two open ends (see ends of 36 to allow limb to go through in fig 1 of Koenig), the sealing sleeve is configured for entering and leaving of the limb (see limb positioning in fig 1 of Koenig), one end of the sealing sleeve is connected to the opening of the rigid therapy cavity (connection of 36 to 40 in fig 1 of Koenig) but lacks a first end of the sealing sleeve is connected to the limb of a human body by means of a strap.
However, Christensen teaches a cavity (113, fig 2A) with an airtight strap (140, fig 2A; see [0075], lines 5-11) for attaching the sealing sleeve to the limb.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include a strap as taught by Christensen so as to allow a pressurized volume to be forms to that an even and equal pressure is applied on each and every position for the portion of the extremity (see [0071], lines 5-8 of Christensen).
Claims 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Alnabulsi as applied to claim 1 above, and further in view of Tanaka (2010/0305497).
With respect to claim 4, the modified Koenig shows the sealed connecting component (see claim 1 above) but lacks a sealing bag.
However, Tanaka teaches a cavity (2, fig 1b) with a sealing bag (6, fig 1b) with one open end (see open end near element 7 where arm is inserted in fig 1b), the cavity is completely sleeved in the sealing bag (cavity 2 is surrounded by element 6 in fig 1b), and the open end of the sealing bag is sealed and fixed to the limb (tightening band, 7, fig 1b; see [0053], lines 3-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include a sealing bag as taught by Tanaka so as to still maintain pressurized air in the cavity even when not actively pressurizing (see [0073], lines 4-6 of Tanaka).  
With respect to claim 6, the modified Koenig shows the sealing bag is provided with an air nozzle (8, fig 1b of Tanaka), the air nozzle that is connected to a first end of the air passage of the negative pressure generation system (see connection of 8 to 9 in fig 1a of Tanaka; note after the modification to Koenig the nozzle will connect to the negative pressure 80 of Koenig) with a seal formed at a junction (air sealed by 8 to the cavity and bag to create a pressurized chamber; “airtightly passes”, [0051], lines 2-3), and a second end of the air passage is connected to the negative pressure generation control system (see connection in fig 1 of Koenig).
With respect to claim 7, the modified Koenig shows the sealing bag is made of an airtight polymer material (synthetic resin; see [0050], lines 8-9 of Tanaka).
Claims 5, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Alnabulsi as applied to claim 1 above, and further in view of Tanaka (2010/0305497) and Moore (2016/0136404).
With respect to claim 5, the modified Koenig shows the sealed connecting component but lacks a sealing bag.
However, Tanaka teaches a cavity (2, fig 1b) with a sealing bag (6, fig 1b) with one open end (see open end near element 7 where arm is inserted in fig 1b), the cavity is completely sleeved in the sealing bag (cavity 2 is surrounded by element 6 in fig 1b), and the open end of the sealing bag is sealed and fixed to the limb (tightening band, 7, fig 1b; see [0053], lines 3-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include a sealing bag as taught by Tanaka so as to still maintain pressurized air in the cavity even when not actively pressurizing (see [0073], lines 4-6 of Tanaka).
Further, the modified Koenig lacks the sealing bag having two open ends.
However, Moore teaches a body bag (620, fig 6) with two open ends (652/654, fig 6) fixed to the limb (see leg enclosed by 630/632 in fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing bag of the modified Koenig to have two open ends as taught by Moore so as to only enclose a specific area rather than an entire limb, e.g. for the embodiment of fig 2 of Koenig. 
With respect to claim 15, the modified Koenig shows the sealing bag is provided with an air nozzle (8, fig 1b of Tanaka), the air nozzle is connected to an end of the air passage of the negative pressure generation system (see connection of 8 to 9 in fig 1a of Tanaka; note after the modification to Koenig the nozzle will connect to the negative pressure 80 of Koenig) with a seal formed at a junction (air sealed by 8 to the cavity and bag to create a pressurized chamber; “airtightly passes”, [0051], lines 2-3), and the other end of the air passage is connected to the negative pressure generation control system (see connection in fig 1 of Koenig).
With respect to claim 16, the modified Koenig shows the sealing bag is made of an airtight polymer material (synthetic resin; see [0050], lines 8-9 of Tanaka).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Alnabulsi as applied to claim 1 above, and further in view of Christensen (2009/0177184) and Kuiper (2003/0191420).
With respect to claim 8, the modified Koenig shows the sealed connecting component 2Application Serial No.: 16 618,382Response to the Requirement for Restriction Election mailed on 10 27 2021comprises an airtight seal (cuff 3 seals the chamber 40; see col 6, lines 58-59 of Koenig), wherein air inside and air outside the rigid therapy cavity are isolated in a negative pressure therapy (see Abstract, lines 8-9; “vacuum pressure”), but lacks the sealed connecting component comprising          a sealing tape made of an elastic polymer material.
However, Christensen teaches a cavity (113, fig 2A) with a sealing tape (140, fig 2A; see [0075], lines 5-11) made of an elastic polymer material (see [0071], lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include a sealing tape as taught by Christensen so as to allow a pressurized volume to be forms to that an even and equal pressure is applied on each and every position for the portion of the extremity (see [0071], lines 5-8 of Christensen).
Further, the modified Koenig lacks two ends of the     sealing tape are connected and closed by a sealing zipper to form a sealed sleeve seal.
However, Kuiper teaches a zipper closure (30, fig 2) to connect two ends (material on left and right side of zipper in fig 2) to form a sealed sleeve (10, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive of the sealing tape of the modified Koenig with a zipper as taught by Kuiper so as to replace one known an easy closure system for insertion and removal of the limb with another.
Claims 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Alnabulsi as applied to claim 1 above, and further in view of Gu (CN104197130).
With respect to claim 11, the modified Koenig shows all the elements as claimed above but lacks the rigid therapy cavity comprising an upper cavity and a lower cavity. 
	However, it would be an obvious design choice to separate the rigid cavity of the modified Koenig into two pieces. The separation holds no criticality and the device of Koenig would perform equally as well being in two pieces (MPEP 2144.04 (V)(C)).
	Further the modified Koenig lacks a lower end of the upper rigid therapy cavity and an upper end of the lower rigid therapy cavity are butt-jointed and partially overlapped, and overlapped portions are provided with corresponding pin holes and connected by means of a pin.
	However, Gu teaches a rigid tube (5, fig 1) with overlapping end (see [0027] of translation, inner ring in contact with the outer wall indicates overlap) to another tube (9, fig 1) by pins (8, fig 1) and pin holes (4-1, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ends of the separated cavities of the modified Koenig to include pins and pin holes as taught by Gu so as to provide a solid and removable connection between the cavities.
With respect to claim 12, the modified Koenig shows all the elements as claimed above but lacks the rigid therapy cavity comprising an upper cavity, intermediate cavity, and a lower cavity. 
	However, it would be an obvious design choice to separate the rigid cavity of the modified Koenig into three pieces. The separation holds no criticality and the device of Koenig would perform equally as well being in three pieces (MPEP 2144.04 (V)(C)).
	Further the modified Koenig lacks a lower end of the upper rigid therapy cavity and an upper end of the lower rigid therapy cavity are butt-jointed and partially overlapped, and overlapped portions are provided with corresponding pin holes and connected by means of a pin.
	However, Gu teaches a rigid tube (5, fig 1) with overlapping end (see [0027] of translation, inner ring in contact with the outer wall indicates overlap) to a middle tube (9, fig 1) connected to a third tube (3, fig 1) all by pins (8, fig 1) and pin holes (3-1, fig 4 and 4-1, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ends of the separated cavities of the modified Koenig to include pins and pin holes as taught by Gu so as to provide a solid and removable connection between the cavities.
With respect to claim 19, the modified Koenig shows all the elements as claimed above but lacks the cavity being a plurality of parts.
However, it would be an obvious design choice to separate the rigid cavity of the modified Koenig into a plurality of pieces with gaps between. The separation holds no criticality and the device of Koenig would perform equally as well being in two pieces (MPEP 2144.04 (V)(C)).
	Further the modified Koenig lacks the plurality of parts are butt-jointed and partially overlapped in an axial direction to form overlapped portions, a plurality of rows of pin holes are provided on the overlapped portions, and a plurality of pins are7Application Serial No. : 16 618,382 First named inventor :Chengxian QUANArt Unit :3785Response to Non-Final Office Action mailed on 02 1612022inserted into the plurality of pin holes in a radial direction.
	However, Gu teaches a rigid tube (5, fig 1) with overlapping end (see [0027] of translation, inner ring in contact with the outer wall indicates overlap) to another tube (9, fig 1) in an axial direction (see fig 1 where the two tubes overlap each other axially) by plurality of pins (multiple instances of 8, fig 1) inserted into a plurality of pin holes ( 3-1, 6-1, 7-1, fig 4) in a radial direction (see ring of pins (8) in the holes in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ends of the separated cavities of the modified Koenig to include pin holes as taught by Gu so as to provide a solid and removable connection between the cavities.
Claims 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Alnabulsi as applied to claims 1, 4, and 5, respectively above, and further in view of Tanaka (2010/0305497) and Gu (CN104197130).
With respect to claim 14, as best understood, the modified Koenig shows the rigid therapy cavity is an integrated rigid therapy cavity formed by a plurality of parts (40, fig 1 of Koenig has been modified as two separate parts), the integrated therapy cavity is provided with one open end (end near element 38 for insertion of limb), and the integrated rigid therapy cavity is formed by butt-jointing the components (see joining of elements 36 to 38 to 40 in fig 1 of Koenig); but lacks the integrated rigid therapy cavity is fixed and sealed to the limb by a sealing bag. 
However, Tanaka teaches a cavity (2, fig 1b) with a sealing bag (6, fig 1b) with one open end (see open end near element 7 where arm is inserted in fig 1b), the cavity is completely sleeved in the sealing bag (cavity 2 is surrounded by element 6 in fig 1b), and the open end of the sealing bag is sealed and fixed to the limb (tightening band, 7, fig 1b; see [0053], lines 3-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include a sealing bag as taught by Tanaka so as to still maintain pressurized air in the cavity even when not actively pressurizing (see [0073], lines 4-6 of Tanaka).
Further, the modified Koenig lacks gaps between the plurality of parts.
However, it would be an obvious design choice to separate the rigid cavity of the modified Koenig into a plurality of pieces with gaps between. The separation holds no criticality and the device of Koenig would perform equally as well being in two pieces (MPEP 2144.04 (V)(C)).
	Further the modified Koenig lacks a lower end of the plurality of part are butt-jointed and a plurality of rows of pin holes are provided on the plurality of parts.
	However, Gu teaches a rigid tube (5, fig 1) with overlapping end (see [0027] of translation, inner ring in contact with the outer wall indicates overlap) to another tube (9, fig 1) by pins (8, fig 1) and pin holes (4-1, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ends of the separated cavities of the modified Koenig to include pin holes as taught by Gu so as to provide a solid and removable connection between the cavities.
With respect to claim 17, as best understood, the modified Koenig shows the rigid therapy cavity is an integrated rigid therapy cavity formed by a plurality of parts (40, fig 1 of Koenig has been modified as two separate parts), the integrated therapy cavity is provided with one open end (end near element 38 for insertion of limb), and the integrated rigid therapy cavity is formed by butt-jointing the components (see joining of elements 36 to 38 to 40 in fig 1 of Koenig); and the integrated rigid therapy cavity is fixed and sealed to the limb by the sealing bag ((see modification by Tanaka in claim 4 and fig 1b of Tanaka) but lacks gaps between the plurality of parts.
However, it would be an obvious design choice to separate the rigid cavity of the modified Koenig into a plurality of pieces with gaps between. The separation holds no criticality and the device of Koenig would perform equally as well being in two pieces (MPEP 2144.04 (V)(C)).
	Further the modified Koenig lacks a lower end of the plurality of part are butt-jointed and a plurality of rows of pin holes are provided on the plurality of parts.
	However, Gu teaches a rigid tube (5, fig 1) with overlapping end (see [0027] of translation, inner ring in contact with the outer wall indicates overlap) to another tube (9, fig 1) by pins (8, fig 1) and pin holes (4-1, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ends of the separated cavities of the modified Koenig to include pin holes as taught by Gu so as to provide a solid and removable connection between the cavities.
With respect to claim 18, the modified Koenig shows the rigid therapy cavity is an integrated rigid therapy cavity (40, fig 1 of Koenig), the integrated therapy cavity is provided with two open ends (ends near elements 38/138 where the leg enter and exits to only be placed over the knee area in fig 2 of Koenig), and the integrated rigid therapy cavity is formed by butt-jointing the components (see joining of elements 36 to 38 to 40 in fig 1 of Koenig); and the integrated rigid therapy cavity is fixed and sealed to the limb by the sealing bag (see modification by Tanaka in claim 5 and fig 1b of Tanaka), but lacks gaps between the plurality of parts.
However, it would be an obvious design choice to separate the rigid cavity of the modified Koenig into a plurality of pieces with gaps between. The separation holds no criticality and the device of Koenig would perform equally as well being in two pieces (MPEP 2144.04 (V)(C)).
	Further the modified Koenig lacks a lower end of the plurality of part are butt-jointed and a plurality of rows of pin holes are provided on the plurality of parts.
	However, Gu teaches a rigid tube (5, fig 1) with overlapping end (see [0027] of translation, inner ring in contact with the outer wall indicates overlap) to another tube (9, fig 1) by pins (8, fig 1) and pin holes (4-1, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ends of the separated cavities of the modified Koenig to include pin holes as taught by Gu so as to provide a solid and removable connection between the cavities.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 under 35 USC 103 by Koenig and Grahn on pgs. 14-18 of arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Gu with Koenig is obvious since the teaching of Gu is only relied on to modify connecting two tubes together with pins and pinholes. The function of Gu would work equally as well to function in Koenig.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785